Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to the Reply to the Election of Species Requirement, filed 05/16/2022.
	The preliminary amendment, filed 3/4/2021, that amended claim 11 and cancelled claims 2, 4, 8-9, 12, 17-18, 20-25, 27-45, 54, 58, and 62-74, is acknowledged.
	Claims 1, 3, 5-7, 10-11, 13-16, 19, 26, 46-53, 55-57 and 59-61 are pending.  
Priority
	The instant application claims priority to provisional application 62/958,348 filed 01/08/2020, and provisional application 63/089,144, filed 10/08/2020.
Information Disclosure Statement
The information disclosure statement (IDS) dated 04/07/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Election/Restrictions
Applicant’s election without traverse of 
    PNG
    media_image1.png
    219
    312
    media_image1.png
    Greyscale
as the Tie-2 activator, glaucoma as the condition and latanoprost as the agonist of a prostaglandin receptor, in the reply filed on 05/16/2022, is acknowledged.
In the course of the search, the species election over the Tie-2 activator and the condition was withdrawn.
Claims 1, 3, 5-7, 10-11, 13-16, 19, 26, 46-53, 55-57 and 59-61 are examined on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites the limitation "the formula" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 10-11, 13-16, 19, 26, 46-53, 55-57 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0079959 to Peters (Published 03/2027PTO-892) in view of Perry (Drugs Aging, 2003, PTO-892).
	Peters ‘959 teaches a method for reducing intraocular pressure in a subject by administering a therapeutically effective amount of a Tie-2 activator of formula 
    PNG
    media_image2.png
    62
    116
    media_image2.png
    Greyscale
(pg. 69, claims 1, 7).
	Specifically exemplified Tie-2 activator compounds include:

    PNG
    media_image1.png
    219
    312
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    212
    305
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    260
    366
    media_image4.png
    Greyscale


 (pg. 19, Table 2, pg. 64, paragraph 438, pg. 71, claims 16-17, 19-20)
	A therapeutically effective amount is from about 0.5mg to about 30mg of the Tie-2 activator (pgs. 14-15, paragraphs 127-128, pg. 72, claim 28).
Treating glaucoma and ocular hypertension is taught (pg. 72, claims 41-43).
	Administration is topical (pg. 72, claim 36).  
	Once daily and twice daily administration of  
    PNG
    media_image1.png
    219
    312
    media_image1.png
    Greyscale
is taught (pgs. 57-58, Tables 20 and 21, paragraph 191).
	Concentrations of 40mg/mL of the Tie-2 activator in a composition are taught (pg. 8-9, paragraphs 72-73, pg. 18, paragraph 145).
	Reducing intraocular presses by about 1mmHG to about 5mmHG is taught (pg. 18, paragraph 144).   
	Peters ‘959 teaches that multiple therapeutic agents can be administered in any order or simultaneously.  The compounds can be packed together or separately.  If not simultaneous, the timing between the multiple doses can vary (pg. 14, paragraph 122).
	Peters ‘949 teaches that a therapeutically effective amount can vary widely depending on the severity of the disease, the age and relative health of the subject, the potency of the compounds used, and other factors (pg. 12, paragraph 99).
	While Peters ‘949 teaches a method of reducing intraocular pressure by administering a therapeutically effective amount of a Tie-2 activator, it differs from that of the instantly claimed invention in that it does not teach a compound that causes agonism of a prostaglandin receptor.
	Perry teaches latanoprost as reducing intraocular pressure (abstract).  A single drop of 0.005% solution, about 1.5µg and 50µg/mL, administered daily to reduce pressure is taught (abstract, paragraph 2 and pgs. 601).  
	Topical administration is taught (pg. 599).
	Treatment of Glaucoma and ocular hypertension is taught (pg. 599).  
	Combining latanoprost with other pressure lowering agents and other antiglaucoma medications is taught (pgs. 611-617).  Administration of the different agents/medications should be at least 5 minutes apart (pg. 621).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the latanoprost taught by Perry to the methods of Peters, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add latanoprost to the methods of Peters, with a reasonable expectation of success, because Peters and Perry are both directed toward a method of reducing intraocular pressures in conditions such as glaucoma, and Peters and Perry teach that their compounds can be combined and administered with other agents that reduce intraocular pressure.
Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-7, 10-11, 13-16, 19, 26, 46-53, 55-57 and 59-61 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 32-33, 39, 40, 45-57 of copending Application No. 17/150,430 in view of Perry, Drugs Aging, 2003 (PTO-892). 
‘430 claims a method for reducing intraocular pressure in a subject in need thereof, comprising administering a compound of formula,
    PNG
    media_image2.png
    62
    116
    media_image2.png
    Greyscale
, wherein 
    PNG
    media_image1.png
    219
    312
    media_image1.png
    Greyscale
is a species of the formula.  Treating glaucoma is claimed.
While ‘430 teaches a method of reducing intraocular pressure by administering a therapeutically effective amount of a compound of formula 
    PNG
    media_image2.png
    62
    116
    media_image2.png
    Greyscale
, it differs from that of the instantly claimed invention in that it does not teach a compound that causes agonism of a prostaglandin receptor.
	Perry teaches latanoprost as reducing intraocular pressure (abstract).  A single drop of 0.005% solution (about 1.5µg and 50µg/mL) administered daily to reduce pressure is taught (abstract, paragraph 2 and pgs. 601).  
	Topical administration is taught (pg. 599).
	Treatment of Glaucoma and ocular hypertension is taught (pg. 599).  
	Combining latanoprost with other pressure lowering agents and other antiglaucoma medications is taught (pgs. 611-617).  Administration of the different agents/medications should be at least 5 minutes apart (pg. 621).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the latanoprost taught by Perry to the methods of ‘430, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add latanoprost to the methods of ‘430, with a reasonable expectation of success because ‘430 and Perry are both directed toward a method of reducing intraocular pressures in conditions such as glaucoma, and Perry teaches that its latanoprost can be combined and administered with other agents that reduce intraocular pressure.
Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 5-7, 10-11, 13-16, 19, 26, 46-53, 55-57 and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,253,502 in view of Perry, Drugs Aging, 2003 (PTO-892), as evidenced by Toris, Glaucoma Today, 10/2013 (PTO-892). 
‘502 claims a method for modulating fluid outflow in an eye of a subject in need thereof by administering a therapeutically effective amount of a Tie-2-activators of formula,
    PNG
    media_image2.png
    62
    116
    media_image2.png
    Greyscale
, wherein 
    PNG
    media_image1.png
    219
    312
    media_image1.png
    Greyscale
, 
    PNG
    media_image4.png
    260
    366
    media_image4.png
    Greyscale
, and 
    PNG
    media_image3.png
    212
    305
    media_image3.png
    Greyscale
are species of the formula.  The method claims increasing the outflow of aqueous humor in the eye of the subject.
While ‘502 teaches a method of reducing intraocular pressure by administering a therapeutically effective amount of a compound of formula 
    PNG
    media_image2.png
    62
    116
    media_image2.png
    Greyscale
, it differs from that of the instantly claimed invention in that it does not teach a compound that causes agonism of a prostaglandin receptor.
	Perry teaches latanoprost as reducing intraocular pressure by increasing uveoscleral outflow (abstract).  A single drop of 0.005% solution (about 1.5µg and 50µg/mL) administered daily to reduce pressure is taught (abstract, paragraph 2 and pgs. 601).  
	Topical administration is taught (pg. 599).
	Treatment of Glaucoma and ocular hypertension is taught (pg. 599).  
	Combining latanoprost with other pressure lowering agents and other antiglaucoma medications is taught (pgs. 611-617).  Administration of the different agents/medications should be at least 5 minutes apart (pg. 621).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the latanoprost taught by Perry to the methods of ‘502, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add latanoprost to the methods of ‘502, with a reasonable expectation of success because ‘502 and Perry are both directed toward a method of reducing intraocular pressures, and Perry teaches that its latanoprost can be combined and administered with other agents that reduce intraocular pressure.
Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06
As evidenced by Toris, the term uveoscleral outflow refers to the drainage of ocular aqueous humor that contributes to the maintenance of intraocular pressure (abstract and conclusion).  Therefore, modulating outflow of aqueous humor is a means of reducing intraocular pressure.

Claims 1, 3, 5-7, 10-11, 13-16, 19, 26, 46-53, 55-57 and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10.952,992 in view of Perry, Drugs Aging, 2003 (PTO-892).
‘992 claims a method of reducing intraocular pressure in an eye of a subject by administering a therapeutically effective amount of a Tie-2 activator, wherein administration reduces the pressure by 0.1 to about 9 mmHg, wherein the Tie-2 activator is 
    PNG
    media_image5.png
    213
    303
    media_image5.png
    Greyscale
.  
Drop formulation, which is a topical application, is claimed.
Glaucoma and intraocular hypertension is claimed.  
A concentration of about 40mg/mL of Tie-2 activator present in composition is claimed.  
A therapeutically effective amount of 0.5mg to 30 mg is claimed.
While ‘992 teaches a method of reducing intraocular pressure by administering a therapeutically effective amount of a compound of formula 
    PNG
    media_image5.png
    213
    303
    media_image5.png
    Greyscale
, it differs from that of the instantly claimed invention in that it does not teach a compound that causes agonism of a prostaglandin receptor.
	Perry teaches latanoprost as reducing intraocular pressure by increasing uveoscleral outflow (abstract).  A single drop of 0.005% solution (about 1.5µg and 50µg/mL) administered daily to reduce pressure is taught (abstract, paragraph 2 and pgs. 601).  
	Topical administration is taught (pg. 599).
	Treatment of Glaucoma and ocular hypertension is taught (pg. 599).  
	Combining latanoprost with other pressure lowering agents and other antiglaucoma medications is taught (pgs. 611-617).  Administration of the different agents/medications should be at least 5 minutes apart (pg. 621).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the latanoprost taught by Perry to the methods of ‘992, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add latanoprost to the methods of ‘992, with a reasonable expectation of success because ‘992 and Perry are both directed toward a method of reducing intraocular pressures to treat glaucoma, and Perry teaches that its latanoprost can be combined and administered with other agents that reduce intraocular pressure.
Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622